Citation Nr: 1758705	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to September 1972.

These matters to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2011by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's current bilateral hearing loss is related to in-service noise exposure during active military service.

2.  The evidence is at least evenly balanced on whether the Veteran's tinnitus is related to in-service noise exposure during active military service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Considerations

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran contends that his tinnitus and bilateral hearing loss were caused by acoustic trauma during active military service.  Specifically, he asserts that he was exposed to loud noise while working on the flight line and in the gun shop repairing and testing weapon systems during active military service.  See August 2011 notice of disagreement.  He also asserts that his bilateral hearing loss and tinnitus began in 1971 during service.  See September 2010 VA Form 21-426, Veteran's Application for Compensation and/or Pension.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evidence of record establishes that the Veteran currently has tinnitus and a bilateral hearing loss disability under VA regulations.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, the March 2011 VA examination report indicates a current diagnosis of subjective tinnitus.  With respect to the Veteran's service connection claim for bilateral hearing loss, the March 2011 VA examination report shows auditory thresholds in both ears of 40 decibels (dB) or higher in at least one of the required frequencies.  The examiner determined that the Veteran has asymmetrical bilateral sensorineural hearing loss, left worse than right.  Thus, the medical evidence of record shows that the Veteran has a current diagnosis of a bilateral hearing loss disability.  See 38 C.F.R. § 3.385 (2017).

A review of the Veteran's service treatment records reveals no complaints of tinnitus or hearing loss during military service.  He denied experiencing hearing loss in the August 1972 Report of Medical History form.  The Veteran's separation examination in August 1972 shows that his ears were evaluated as clinically normal.  There is no documentation that the Veteran reported symptoms of tinnitus during his separation examination.  The audiogram results for the August 1972 separation examination reveals a decrease in hearing from the July 1968 entrance examination with decibel (dB) levels in excess of 20 at 1,000 Hz and 3,000 Hz for the right ear and in excess of 20 dB at 3,000 Hz in the left ear.  The Court has held that the threshold for normal hearing is from 0 to 20 dB, and that threshold levels of above 20 dB indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, the Veteran's service treatment records document that some hearing loss occurred during active military service.

Furthermore, the evidence shows that the Veteran was exposed to loud noise during active military service.  In this regard, the Veteran asserts that he was exposed to loud noise on the flight line and in the gun shop repairing and testing weapon systems during active military service.  His DD Form 214 shows that his military occupational specialty (MOS) was a weapons mechanic.  His service treatment records also reflect that he worked on the flight line and wore hearing protection.  Exposure to loud noise would be consistent with the circumstance of his service.  See 38 U.S.C.A. § 1154(a) (2017).  Thus, the Board finds that the Veteran experienced acoustic trauma during active military service.

With respect to the issue of whether the Veteran's hearing loss and tinnitus are related to active military service, the record contains a negative medical opinion.  The contracted VA examiner in March 2011 provided the opinion that the Veteran's hearing loss and tinnitus are less likely than not (less than 50/50 probability) caused by or a result of acoustic trauma during service.  The examiner explained that the Veteran's hearing evaluations at military entry and separation were within normal limits per VA standards, and no significant threshold shifts were noted in the high frequencies by military separation.  She also noted that no evidence of tinnitus during active service could be located in the claims file.  The tinnitus reported by the Veteran is constant, a finding common to acoustic trauma.  The hearing loss has a significant high frequency notch, typically seen with noise induced hearing loss.  The examiner also explained that the Veteran's case history indicates a large dose of protected and unprotected noise exposure was during military service as a weapons mechanic; however, it is impossible to rule out the contribution of occupational and recreational noise exposure, and medical contributions.  

The Board finds the March 2011 medical opinion is of low probative value with respect to providing a negative nexus to active military service.  In this regard, the VA examiner recognizes that there was a threshold shift.  Specifically, in the history section of the VA examination, the examiner observed that there was a significant threshold shift at 1000 Hz between military entry and separation in both ears.  Although there was a threshold shift in the high frequencies bilaterally, she did not find it significant.  Finally, based on the statement by the examiner that "it is impossible to rule out the contribution of occupational and recreational noise exposure, and medical contributions," it appears that the examiner indicates that her negative opinion also rests on the fact that the acoustic trauma in service may not be the only contributor to his current hearing loss.  Nothing in VA law or regulation requires that the incident or injury in service is the sole cause of the current disability in order for the disability to be service-connected.  In fact, based on the examiner's statements, it appears that she is indicating that the large dose of protected and unprotected noise exposure during service, at least in part, has resulted in the Veteran's current hearing impairment.  

The Veteran contends that he experienced tinnitus and a decrease in hearing in service with a continuity of symptoms since service.  See April 2014 substantive appeal and January 2017 Hearing transcript at 13-14.  The Veteran is competent to report the onset and persistent nature of his hearing loss and tinnitus symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that particularly with respect to claims for tinnitus, a veteran is competent to present evidence of a diagnosis and continuous symptoms).  There is nothing in the claims file to indicate that the Veteran's statements as to the onset of his hearing loss and tinnitus in service and that it was continuous or recurrent since service are not credible.  In fact, the in-service audiograms support the Veteran's statements of experiencing a decrease in hearing during service.  Thus, the Board finds that the lay statements as to experiencing bilateral hearing loss and tinnitus in service with continuity of symptomatology since service are credible.

Given the evidence of record shows acoustic trauma in service, a threshold shift in hearing impairment during service with evidence of some hearing loss at separation examination, and the Veteran's credible assertions of the onset of bilateral hearing loss and tinnitus in service with continuity of symptomatology to the present, the evidence is at least evenly balanced in showing that the current bilateral hearing loss and tinnitus had their onset during service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


